                                                                                                          ~------------, Q
                                                                                                                                                                  .:,)
    AO 2458 ·;(Rev. 02/08/2019)~,{,udgment in a Criminal Petty Case (Modified)                                                                 Page I of I



                                          UNITED STATES DISTRICT CO                                                       OCT O9 2019
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                               CLERK, U.S. DISTRICT COU
                           United States of America                                JUDGMENT                ~HTt!ffl'MfflWU l?'.i\~
                                                                                   (For Offenses Committta::<!!n.J:ir.After..No;vember--1-rW&.'7}-....:::.:E,=~
                                            V.

                        Antonio Suastegui-Sambrano                                 Case Number: 3:19-mj-24110

                                                                                  Lewis Christian Muller
                                                                                  Defendant's Attorney


     REGISTRATION NO. 90705298

     THE DEFENDANT:
      lZI pleaded guilty to count( s) 1 of Complaint
                                                 ----'------------------------
     •     was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                     Nature of Offense                                                                Count Number(s)
     8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                      1

      D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     · D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                      ti"'-,
                                      I[] TIME SERVED                            • ________ days
      lZI   Assessment: $10 WAIVED lZI Fine: WAIVED
      lZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the   defendant's possession at the time of arrest upon their deportation or removal.
      D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Wednesday, October 9, 2019




      Received - - - - - - - - -
               DUSM                                                                ONORA~~      REN L. STROMBCJM
                                                                                  UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                           3:19-mj-24110

[' _________ _
